DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/01/2019. Applicant submits one Information Disclosure Statement dated 04/16/2020. The applicant claims Domestic priority to an International application filed on 10/25/2017. The applicant claims Foreign priority to a three Korean applications 12/02/2016, 12/06/2016, and 04/10/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 3, 5 – 12, and 16 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pal US 2017/0053461.
As per claim 1, A method of integratedly managing a vehicle performed by a server implemented using a computer, the method comprising: 

providing a service related to the vehicle operation data through a dedicated application on a user terminal used by a user of the vehicle; (Pal paragraph 0172 discloses, “The method 100 and/or system 200 of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.  The instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a patient computer or mobile device, or any suitable combination thereof.” And Pal paragraph 0031 discloses, “For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.”)
wherein the providing comprises: 
providing at least one of an operation report, a parking impact notification, and an accident situation notification based on the vehicle operation data in association with the application. (Pal paragraph 0115 discloses, “In relation to Block S150, accident response actions can include any one or more of: presenting an accident-related notification (e.g., in Block S151), contacting emergency services (e.g., in Block S152),” and Pal paragraph 0083 discloses, “Block S130 preferably includes extracting a one or more movement features from at least one of a movement dataset and a supplementary dataset, but movement features can be derived from any suitable data.  Movement features are preferably associated with at least one of a position, a velocity, and an acceleration characterizing the movement of the vehicle during a time period.  Movement features can include any one or more of: raw movement data (e.g., raw location data, raw motion data, etc.), processed movement data (e.g., through a processing operation described above), movement profiles (e.g., driving profile, braking profile, position profile, speed profile, acceleration profile, turning profile, etc.), identified driving actions (e.g., parking, acceleration, braking, short following, lane-departure, freewheeling, U-turn, left turn, right turn, over-revving, stationary vehicle, moving vehicle, etc.), vehicle motion characteristics (e.g., determined in Block S142), and/or any other suitable features.”)
As per claim 2, The method of claim 1, wherein: the vehicle terminal periodically transmits GPS information including speed information to the server; and the providing comprises estimating a mileage of the vehicle using the GPS information periodically received from the vehicle terminal for the operation report. (Pal paragraph 0077 discloses, “can optionally include Block S128, which recites: collecting contextual data.  Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), vehicle model data (e.g., model, age, accident history, mileage, repair history, etc.),” and Pal paragraph 0038 discloses, “a location dataset can include any one or more of: GPS data (e.g., position coordinates, associated time stamps, etc.),”)
As per claim 3, The method of claim 1, further comprising transmitting, to the vehicle terminal, a communication configuration information including a type of data required for the service and a transmission period when the server is connected to the vehicle terminal; (Pal one or more mobile computing devices, vehicles, remote servers, and/or other suitable computing systems can be communicably connected (e.g., wired, wirelessly) through any suitable communication networks.”) 
wherein the vehicle terminal transmits the vehicle operation data of a predetermined type at a predetermined period to the server through the communication configuration information. (Pal paragraph 0120 discloses, “In an example, Block S151 can include generating and/or transmitting an audio message including accident-related information (e.g., location data, motion data, accident severity score, accident type, accident cause, other suitable data).” And Pal paragraph 0122 discloses, “In another example, Block S151 can include transmitting an accident-related notification to a mapping service (e.g., a navigation service, a directory, etc.).”)
As per claim 5, The method of claim 3, wherein: the vehicle terminal transmits the vehicle operation data including information about an event to the server at a time when at least one of a speeding event, a rapid acceleration event, a rapid braking event, and a rapid turn event is detected in a normal mode in which the vehicle is running; (Pal paragraph 0015 discloses, “extracting a set of movement features associated with at least one of a position, a velocity, and an acceleration characterizing the movement of the vehicle during the time period S130; detecting a vehicular accident event from processing the set of movement features with an accident detection model S140; and in response to detecting the vehicular accident event, automatically initiating an accident response action S150.”)  and 
the providing comprises providing an operation report evaluated based on the vehicle operation data accumulated for each event through the application. (Pal paragraph 0126 discloses, “In another example, Block S152 can include automatically pre-filling a police report with accident-related information; and transmitting the police report to local authorities.”)
As per claim 6, The method of claim 1, wherein: the vehicle terminal transmits the vehicle operation data including information about an impact event to the server at a time when the impact event is detected in a parking mode; (Pal paragraph 0059 discloses, “ Block S122 preferably includes collecting video data that can be used to detect that an accident has occurred and/or the severity of an accident (e.g., by analyzing video to determine how far the mobile computing device was moved during an accident).  For example, video data can provide information on the status of a vehicle before/during/after an accident (e.g., by recording visuals of the vehicle's exterior), the nature, location, and/or severity of an accident (e.g., by recording visuals of an impact site), and the effect of the accident on the vehicle's occupants (e.g., by recording video data of a vehicle's occupants).”) and 
the providing comprises providing the parking impact notification through the application for the impact event. (Pal paragraph 0083 and 0126)
As per claim 7, The method of claim 1, wherein the providing of the parking impact notification comprises: receiving an image at a time when an impact event is detected from the vehicle terminal and providing the image together with the parking impact notification. (Pal paragraphs 0059, 0083, and 0126)
As per claim 8, The method of claim 1, wherein: the vehicle terminal transmits the vehicle operation data including information about an accident occurrence event to the server at a time when the accident occurrence event is detected in a normal mode in which the vehicle is running; and the providing comprises transmitting the accident situation notification to an emergency contact set through the application for the accident occurrence event. (Pal paragraph 0022 discloses, “Third, the technology can automatically initiate accident response actions in response to detection of a vehicular accident.  Accident response actions can include any one or 
As per claim 9, The method of claim 8, wherein the transmitting of the accident situation notification comprises: starting a wait count for a predetermined time in which an emergency notification cancellation is possible for the accident occurrence event, and if there is no user input for the emergency notification cancellation within the predetermined time, transmitting the accident situation notification after the wait count terminates. (Pal paragraphs 0033 and 0115, where the art discloses operations that may be executed at varying times. Such an operation may be applied to the notification operation)
As per claim 10, The method of claim 8, wherein the transmitting of the accident situation notification comprises: transmitting the accident situation notification including detailed information of at least one of a location and a time of occurrence of an accident situation, a type of the accident occurrence, a speed just before the occurrence of the accident situation, and a magnitude of an impact based on the vehicle operation data including the information about the accident occurrence event. (Pal paragraphs 0083 and 0126)
As per claim 11, A computer program stored in a computer-readable recording medium for executing a method of integratedly managing a vehicle in combination with a user terminal implemented using a computer, wherein the method of integratedly managing the vehicle comprises: 
when the user terminal is connected to a vehicle terminal mounted or embedded in the vehicle, the user terminal mutually exchanging identification information and storing the 
the user terminal receiving contents, from a server related to the application, provided based on vehicle operation data of the vehicle received by the server from the vehicle terminal with regard to the identification information of the vehicle terminal stored in the user terminal, under the control of the application. (Pal paragraph 0172 discloses, “The method 100 and/or system 200 of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.  The instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a patient computer or mobile device, or any suitable combination thereof.” And Pal paragraph 0031 discloses, “For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.”)
As per claim 12, The computer program of claim 11, wherein the receiving of the contents comprises: the user terminal requesting the server to transmit location information of the vehicle under the control of the application; (Pal paragraph 0122 discloses, “In another accident-related notification to a mapping service (e.g., a navigation service, a directory, etc.).  In a specific example, Block S151 can include presenting, to a navigation service, an accident-related notification including GPS coordinates, where the accident-related notification is configured to facilitate re-routing of traffic around the accident by the navigation service.”)
the user terminal receiving the location information of the vehicle from the server under the control of the application; and the user terminal displaying the location information of the vehicle using a map under the control of the application. (Pal paragraph 0020 discloses, “First, the technology can leverage non-generic location data (e.g., GPS data) and/or motion data (e.g., accelerometer data, gyroscope data) to conveniently and unobtrusively detect vehicular accident events.  In examples, the location data and/or motion data can be passively collected at a user's mobile computing device (e.g., a smartphone), such that the technology can perform vehicular accident detection without requiring a user to purchase additional hardware.”)
As per claim 16, The computer program of claim 11, wherein the receiving of the contents comprises: the user terminal receiving and outputting a parking impact notification provided when the server receives the vehicle operation data including information about a parking impact event from the vehicle terminal under the control of the application. (Pal paragraph 0119 discloses, “In a variation, Block S150 can optionally include Block S151, which recites: automatically presenting one or more accident-related notification.  Accident-related notifications preferably inform a suitable entity of vehicular accident event-related data (e.g., the detection of the accident, movement data, supplemental data, accident characteristics, etc.), but can include any suitable accident-related information.  Accident-related notifications can be presented to: authorities (e.g., a local police station), a service (e.g., emergency services, ride-
As per claim 17, The computer program of claim 16, wherein the receiving of the contents further comprises: the user terminal receiving, from the server, an image provided at a time when the parking impact event is detected in the vehicle terminal together with the parking impact notification under the control of the application. (Pal paragraphs 0059, 0083, and 0126 and Pal paragraph 0052 discloses, “For example, Block S120 can include capturing image data and/or video data of vehicles (e.g., license plates) involved in the vehicular accident event, which can be used to facilitate insurance processing and/or other suitable purposes.”)  
As per claim 18, The computer program of claim 11, wherein the method of integratedly managing the vehicle further comprises: the user terminal setting an emergency contact for transmitting an accident situation notification when the server receives the vehicle operation data including information about an accident occurrence event from the vehicle terminal under the control of the application. (Pal paragraph 0019 discloses, “Accident-related notifications can be presented to: authorities (e.g., a local police station), a service (e.g., emergency services, ride-sharing services, valet services, mapping services, navigation services, etc.), user-selected contacts, friends, family, loved ones, and/or any suitable entity.”)
As per claim 19, The computer program of claim 11, wherein the method of integratedly managing the vehicle further comprises: the user terminal selecting and connecting one or more vehicle terminals among a plurality of vehicle terminals under the control of the application. (Pal paragraph 0067 discloses, “Additionally or alternatively, Block S124 can include collecting remote movement data selectively based on any criteria (e.g., only collecting remote movement 
As per claim 20, A vehicle integration management system of a server implemented using a computer, the vehicle integration management system comprising at least one processor implemented to execute a computer readable instruction, wherein: 
the at least one processor processes a process of receiving vehicle operation data related to an operation state of a vehicle from a vehicle terminal mounted or embedded in the vehicle; (Pal paragraph 0028 discloses, “a method 100 for detecting an accident of a vehicle includes receiving a movement dataset collected at least at one of a location sensor and a motion sensor arranged within the vehicle, during a time period of movement of the vehicle S110”) and 
a process of providing a service related to the vehicle operation data through a dedicated application on a user terminal used by a user of the vehicle; (Pal paragraph 0172 discloses, “The method 100 and/or system 200 of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.  The instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a patient computer or mobile device, or any suitable combination thereof.” And Pal paragraph 0031 discloses, “For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.”) and 
the providing comprises: 
can include any one or more of: presenting an accident-related notification (e.g., in Block S151), contacting emergency services (e.g., in Block S152),” and Pal paragraph 0083 discloses, “Block S130 preferably includes extracting a one or more movement features from at least one of a movement dataset and a supplementary dataset, but movement features can be derived from any suitable data.  Movement features are preferably associated with at least one of a position, a velocity, and an acceleration characterizing the movement of the vehicle during a time period.  Movement features can include any one or more of: raw movement data (e.g., raw location data, raw motion data, etc.), processed movement data (e.g., through a processing operation described above), movement profiles (e.g., driving profile, braking profile, position profile, speed profile, acceleration profile, turning profile, etc.), identified driving actions (e.g., parking, acceleration, braking, short following, lane-departure, freewheeling, U-turn, left turn, right turn, over-revving, stationary vehicle, moving vehicle, etc.), vehicle motion characteristics (e.g., determined in Block S142), and/or any other suitable features.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pal US 2017/0053461 in view of McClellan US 2008/0255722.
As per claim 4, The method of claim 3, wherein the transmission period of the vehicle operation data is set to be shorter than another mode in a normal mode in which the vehicle is running. (McClellan paragraph 0072 teaches, “A timer may be started when the warning signal is sent to allow the driver a predetermined amount of time to reduce the acceleration or speed.  A notification signal may be sent to a base station if the driver fails to reduce acceleration or speed during the predetermined amount of time.  The timer may be configurable for any amount of time, including zero or no delay.” The concept of delay sending a message is known with the art. Regardless of the driving configuration the inventive concept is directed toward the timing the of when the message is transmitted. Furthermore, the claim does not identify what constitutes normal mode.)

As per claim 13, The computer program of claim 11, wherein the receiving of the contents comprises: the user terminal transmitting a configuration for a geo-fencing area to the server under the control of the application; (McClellan paragraph 0057 teaches, “In a further aspect, the vehicle monitoring system allows for generating reports or alerts (e.g., text and/or map) of recently-occurring accident locations and dangerous road conditions such that a warning signal may be provided to the driver when the vehicle approaches the accident location or road condition.  Additionally, the system can be configured to geo-fence certain areas of interest and to notify specified and/or targeted individuals when the vehicle and its driver approaches or departs a geo-fenced area.”) and (Pal paragraph 0020) and 
the user terminal receiving and outputting a notification of the geo-fencing area provided in the server based on the configuration under the control of the application. (McClellan paragraph 0057 teaches, “In a further aspect, the vehicle monitoring system allows for generating reports or alerts (e.g., text and/or map) of recently-occurring accident locations and dangerous road conditions such that a warning signal may be provided to the driver when the vehicle approaches the accident location or road condition.  Additionally, the system can be configured to geo-fence certain areas of interest and to notify specified and/or targeted individuals when the vehicle and its driver approaches or departs a geo-fenced area.”)
As per claim 14, The computer program of claim 13, wherein the application provides at least one of a function of selecting a center location and a radius to designate the geo-fencing area, a function of setting a type of notification for the geo-fencing area, a function of setting a repetition period, a time zone or a valid period of notification for the geo-fencing area, and a function of providing a geo-fencing area list and editing an item of the list. (McClellan paragraph 0057 teaches, “In a further aspect, the vehicle monitoring system allows for generating reports or alerts (e.g., text and/or map) of recently-occurring accident locations and dangerous road conditions such that a warning signal may be provided to the driver when the vehicle approaches the accident location or road condition.  Additionally, the system can be configured to geo-fence certain areas of interest and to notify specified and/or targeted individuals when the vehicle and its driver approaches or departs a geo-fenced area.”)
As per claim 15, The computer program of claim 11, wherein the receiving of the contents comprises: the user terminal transmitting an inquiry request for an operation report for the vehicle to the server under the control of the application;(McCllellan paragraph 0093 teaches, “The evaluation period begins at 901.  During the evaluation period, the vehicle's operation is compared to preset criteria (902).  A record is made each time a preset criteria is violated (903).”) and 
the user terminal receiving, from the server, and outputting an operation report evaluated based on the vehicle operation data under the control of the application. (McClellan paragraph 0017 teaches, “Two-way communication between the fleet vehicles and the base station or server allows for notification of fleet management and/or safety personnel during an emergency, during an exception event such as excessive speeding or swerving by a driver, or to allow drivers to report in at specific intervals and times or upon the occurrence of specific events.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661